Citation Nr: 1129428	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-08 693	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from October 4, 1972, to October 19, 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

This case was previously before the Board in October 2009, on which occasions the Board remanded it for further development.  Unfortunately, the claims filed reflects that further RO action is warranted on the Veteran's claims, even though such will, regrettably, further delay an appellate decision.

The Board has recharacterized the issue of entitlement to service connection for bipolar disorder, manic-depressive disorder or a psychosis to include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an acquired psychiatric disorder.  As noted above, the Board has recharacterized the Veteran's earlier claims for a mental disorder to more broadly include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Veteran should be advised that his claim for an acquired psychiatric disorder has been consolidated in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulted in a current disability, that the claimed disability was incurred during active service, or, if the claimed disability pre-existed active service, that it was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Veteran first claimed entitlement to service connection for an acquired psychiatric disorder in July 2005, asserting that he had bipolar disorder/manic-depressive disorder.  In a January 2006 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in February 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2007.  The Veteran's claim first came before the Board in October 2009, at which time it was remanded for further development.  

Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with the Board's October 2009 remand the RO/AMC provided the Veteran a VA examination in December 2010.  An addendum to that examination was added in March 2011.  Unfortunately, neither the examination report, nor the addendum, fully addresses the questions from the October 2009 remand.  In addition, those reports are not adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why is not being provided).

In this regard, the Board notes that the December 2010 VA examination report did not reference any sort of rationale for the opinions provided.  Moreover, the March 2011 addendum failed to adequately respond to the questions referenced in the Board's remand. 

As such, the extent to which any currently diagnosable acquired psychiatric condition may be related to service is still unclear and a new examination is necessary.  The evidence of record is still insufficient for the Board to render a decision on the claim of entitlement to service connection for asthma.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The questions enumerated above require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's claim of entitlement to a TDIU the Board notes that any decision with respect to the Veteran's service connection claim may affect the Veteran's claim for a TDIU.  As such these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

For the reasons stated above, and in order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the VA Medical Center in Sepulveda for any time after February 2009 and contact the Veteran to inquire whether she has undergone any other treatment for her claimed acquired psychiatric disorder since that time.  If the Veteran indicates that she has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination by a qualified psychiatric professional to determine the precise nature of any currently diagnosable acquired psychiatric disorder(s).  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  The examiner is requested to identify the Veteran's specific condition(s) and determine whether any such condition(s) clearly and unmistakably preexisted the Veteran's military service.  

For each diagnosed acquired psychiatric disorder the examiner should state whether that condition pre-existed the Veteran's entrance to service.  If so, the examiner should determine whether that condition permanently increased in severity during the Veteran's period of service.  If the examiner determines that such an increase did occur, he/she must stated whether it was due to the natural progression of the disease or, if not, due to aggravation of the disorder by service.  

If the examiner determines that the Veteran's currently diagnosed acquired psychiatric disorder(s) did not pre-exist the Veteran's service, the examiner must determine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such condition is etiologically related to service.  This opinion should address any other psychiatric condition diagnosed in service or even which occurred during service.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  That rationale should include an explanation of the extent to which each opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In addition, it should address the December 2010 VA examination report as well as the March 2011 addendum to that report.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  

3.  The RO/AMC should then review the claims file to ensure that all of the foregoing requested development has been completed.  When the requested development has been completed, the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


